People v Foster (2017 NY Slip Op 04055)





People v Foster


2017 NY Slip Op 04055


Decided on May 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2017

Tom, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


4061 4851/14

[*1]The People of the State of New York, Respondent,
vShaina Foster, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Moshe Indig of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered August 6, 2015, convicting defendant, upon her plea of guilty, of robbery in the second degree, and sentencing her to a term of five years, unanimously affirmed.
Defendant made a valid waiver of her right to appeal (see People v Bryant, 28 NY3d 1094 [2016]), which forecloses review of her claims that her sentence was excessive and that the court should have granted youthful offender treatment (see People v White, 141 AD3d 463 [1st Dept 2016], lv denied 28 NY3d 975 	[2016]). Regardless of the validity and scope of defendant's waiver of her right to appeal, we perceive no basis for reducing the sentence or substituting a youthful offender adjudication.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 18, 2017
CLERK